Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7 December 2021.  In virtue of this communication, claims 1-16 are currently presented in the instant application.  Presently, claims 5-6, 13, and 15 have been amended, and claims 14 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot in view of the attached interview summary and Examiner’s Amendment below which places the application in condition for allowance.
Applicant’s arguments, with respect to the 112 rejections of claims 5 and 6 have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Aaron Walker on 12/17/2021.

The application has been amended as follows: 

Claim 1:
A camera module device comprising: 
a movable body configured to accommodate a lens barrel and configured to be moved in a direction of an optical axis and in a direction perpendicular to the optical axis;
a housing configured to accommodate the movable body;
a first driving unit, disposed only on a first surface of the movable body, and configured to generate a first driving force to move the movable body in the direction of the optical axis; 
a second driving unit, disposed only on a second surface and a third surface of the movable body, and configured to generate a second driving force to move the movable body in the direction perpendicular to the optical axis; and 
a first sensing unit, disposed only on a fourth surface of the movable body, and configured to detect a position of the lens barrel when the lens barrel is moved in the direction perpendicular to the optical axis.  


An electronic device comprising:
a housing; and 
a camera module disposed in the housing, 
wherein the camera module comprises:
	a moveable body, configured to accommodate a lens barrel, the movable body comprising:
	a first frame, disposed in the housing, and configured to move the lens barrel in an optical axis direction;
	a second frame, disposed on the first frame, and configured to move the lens barrel in a first direction, perpendicular to the optical axis direction; 
	a third frame, disposed on the second frame, and configured to move the lens barrel in a second direction perpendicular to the optical axis direction,
	a first driving unit, disposed only on a first surface of the moveable body, and configured to move the first frame in the optical axis direction,
	a second driving unit, disposed only on a second surface and a third surface of the moveable body, and configured to move the second frame and the third frame in the first direction and the second direction, and   
	a first sensing unit, disposed only on a fourth surface of the movable body, and configured to detect a moving position of the movable body in the first direction and the second direction.


Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.








Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
12/30/2021